     Case: 1:17-cv-02553-DCN Doc #: 101 Filed: 01/25/21 1 of 4. PageID #: 1793




                         IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

SUMMIT GARDENS ASSOCIATES, et al.,

                              Plaintiffs,

v.                                                           Case No.: 1:17-cv-02553-DCN

CSC SERVICEWORKS, INC.,


                              Defendant.

          DEFENDANT’S STATUS UPDATE REGARDING CLASS SETTLEMENT

        Pursuant to the Court’s October 25, 2019 Order granting CSC’s motion to stay (Doc. 82),

Defendant CSC ServiceWorks, Inc. (“CSC”) respectfully submits this update on the status of the

settlement proceedings in the matter captioned 1050 W. Columbia Condominium Assoc., et al. v.

CSC ServiceWorks, Inc., No. 2019-CH-07319 (Ill. Cir. Ct.).

        As set forth in CSC’s previous status updates, the settlement has been preliminarily

approved, notice has been issued, the deadlines to submit Option 1 election forms, to object, or to

opt out of the settlement have expired, and all Option 1 election forms have now been processed.

The motion for final settlement approval was filed on May 29, objector Summit Gardens’ response

was filed on June 26, and a reply in support of the motion was filed on August 12. The final

approval motion is now fully briefed.

        In light of the COVID-19 pandemic, the 1050 W. Columbia court postponed the final

hearing (originally set for April 17, 2020) to be rescheduled to a date and time to be determined

after briefing was complete. On September 4, 2020, the court held a clerk’s status hearing during

which it confirmed the completion of all briefing and reset the matter for a further clerk’s status




4811-4483-3496
    Case: 1:17-cv-02553-DCN Doc #: 101 Filed: 01/25/21 2 of 4. PageID #: 1794




hearing on October 27 to allow sufficient opportunity to review the briefing in advance of setting

a hearing date on the motion for final approval.

        Two weeks before that hearing, on October 13, and without leave of Court, Objector

Summit Gardens filed a 23-page supplemental brief in further support of its objections. During

the Court’s October 27 status hearing, the Court decided to permit briefing on whether the Court

should accept the supplemental brief and if so, the Parties’ response to the supplemental brief. The

Court then set the matter for further status on January 6, 2021.

        In an effort to stop the continuing disruption and delays caused by the sequential filings by

the objector, Summit Gardens, and to move the class settlement to final resolution, on December

28, 2020, the Class Settlement Plaintiffs filed a motion to set the final approval hearing, requesting

that all pending matters, including the motion for final approval, be heard and that no further

interim motions or other briefing be allowed. CSC filed a motion joining in that request on the

same day.

        During the January 6, 2021 status hearing, the Court did not take up the motion to set a

final hearing date but denied Summit Gardens’ motion for leave to file its supplemental brief,

based on the Court’s expressed concerns regarding the applicability of the cases cited in the brief

to class actions, and in particular, class action settlements. The Court permitted Summit Gardens

to file a supplemental brief by January 27, 2021 to address the applicability, if any, of its cited

cases to class action settlements. The Court also requested a brief related to the specific issues

under the Lee v. Buth-Na-Bodhaige case also argued by Summit Gardens to apply to the Court’s

consideration of the class settlement approval—specifically, to identify the Lee issues Summit

Gardens believes the Court should address by way of an evidentiary hearing on settlement

approval. The additional briefing on those matters by Objector Summit Gardens, Class Plaintiffs



                                                   2
4811-4483-3496
    Case: 1:17-cv-02553-DCN Doc #: 101 Filed: 01/25/21 3 of 4. PageID #: 1795




and Defendant is scheduled to be completed on February 17, 2021. No new issues regarding final

approval may be raised in the case absent leave of court. The case is set for a further status hearing

on March 11, 2021.

        The Court in the instant matter has set a further status on February 17, 2021.




Dated: January 25, 2021                        Respectfully submitted,

                                               /s Paul A. Williams
                                               Michael J. Zbiegien, Jr., OH Bar No. 0078352
                                               Daniel H. Bryan, OH Bar No. 0095309
                                               Jennifer B. Orr, OH Bar No. 0084145
                                               Aaron M. Herzig, OH Bar No. 0079371
                                               TAFT, STETTINIUS & HOLLISTER LLP
                                               200 Public Square, Suite 3500
                                               Cleveland, OH 44114
                                               T: 216.241.2838 | F: 216.241.3707
                                               E: mzbiegien@taftlaw.com
                                               E: dbryan@taftlaw.com
                                               E: jorr@taftlaw.com
                                               E: aherzig@taftlaw.com

                                               Paul B. La Scala (pro hac vice)
                                               SHOOK, HARDY & BACON LLP
                                               5 Park Plaza, Suite 1600
                                               Irvine, CA 92614
                                               T: 949.475.1500 | F: 949.475.0016
                                               E: plascala@shb.com

                                               Paul A. Williams (pro hac vice)
                                               SHOOK, HARDY & BACON LLP
                                               1660 17th Street, Suite 450
                                               Denver, CO 80202-1254
                                               T: 303.285.5300 | F: 303.285.5301
                                               E: pwilliams@shb.com

                                               ATTORNEYS FOR DEFENDANT




                                                  3
4811-4483-3496
    Case: 1:17-cv-02553-DCN Doc #: 101 Filed: 01/25/21 4 of 4. PageID #: 1796




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 25th day of January 2021, the foregoing was filed

electronically. Notice of this filing will be sent to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s system.


                                                /s Paul A. Williams
                                                ATTORNEY FOR DEFENDANT




                                                   4
4811-4483-3496
